Citation Nr: 1456640	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disability to include degenerative joint disease, both knees.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral elbow disability to include degenerative joint disease, both elbows. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hip disability to include degenerative joint disease, both hips.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In that decision the RO reopened claims of service connection for degenerative joint disease, both knees, and for degenerative joint disease, both hips and elbows; but denied service connection for each disability on the merits.  The issues have been characterized as listed on the title page consistent with the Board's decision to reopen and adjudicate on the merits service connection for each set of disabilities, and to comport with the underlying claimed disabilities.  

Despite the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims of service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  By a March 2005 rating decision, the RO denied a claim of service connection for degenerative joint disease, both knees.  The Veteran did not perfect an appeal of the decision.

2.  Evidence received since the RO's March 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for degenerative joint disease, both knees, and it raises a reasonable possibility of substantiating the underlying claim. 

3.  A bilateral knee disability to include degenerative joint disease, both knees, did not have its onset during active military service and was not otherwise related to active military service; is not proximately due to, or aggravated by, service-connected disability; and arthritis did not manifest within one year after service.
 
4.  By a March 2005 rating decision, the RO denied a claim of service connection for degenerative joint disease, both elbows.  The Veteran did not perfect an appeal of the decision.

5.  Evidence received since the RO's March 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for degenerative joint disease, both elbows, and it raises a reasonable possibility of substantiating the underlying claim.

6.  A bilateral elbow disability to include degenerative joint disease, both elbows, did not have its onset during active military service and was not otherwise related to active military service; is not proximately due to, or aggravated by, service-connected disability; and arthritis did not manifest within one year after service.

7.  By a March 2005 rating decision, the RO denied a claim of service connection for degenerative joint disease, both hips.  The Veteran did not perfect an appeal of the decision.

8.  Evidence received since the RO's March 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for degenerative joint disease, both hips, and it raises a reasonable possibility of substantiating the underlying claim.

9.  The Veteran has not had a bilateral hip disability to include degenerative joint disease, both hips, during the appeal period.
 
CONCLUSIONS OF LAW

1.  The March 2005 RO decision, which denied the Veteran's claim of service connection for degenerative joint disease, both knees, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  New and material evidence sufficient to reopen the previously denied claim of service connection for degenerative joint disease, both knees, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a bilateral knee disability to include degenerative joint disease, both knees, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The March 2005 RO decision, which denied the Veteran's claim of service connection for degenerative joint disease, both elbows, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
5.  New and material evidence sufficient to reopen the previously denied claim of service connection for degenerative joint disease, both elbows, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The criteria for service connection for a bilateral elbow disability to include degenerative joint disease, both elbows, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

7.  The March 2005 RO decision, which denied the Veteran's claim of service connection for degenerative joint disease, both hips, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
8.  New and material evidence sufficient to reopen the previously denied claim of service connection for degenerative joint disease, both hips, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
9.  The criteria for service connection for a bilateral hip disability to include degenerative joint disease, both hips, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

A standard May 2008 notice letter satisfies the duty to notify provisions.

The Veteran's service treatment records, and post-service VA and private treatment records, have been obtained.  Records from the Social Security Administration (SSA) have also been obtained.  Additionally, a VA examination was afforded to the Veteran in connection with these three claims in September 2009.  The medical opinion was provided after a review of the claims file, interview and examination of the Veteran, and contains an adequate explanation in light of the facts of record.  Thus, the Board finds the examination and opinion sufficient to decide the claim.  Therefore, VA's duty to assist has also been met.

II. Petition to Reopen Claims

The Veteran initially filed claims of service connection for degenerative joint disease of both knees, both elbows, and both hips in October 2003.  In a September 2004 rating decision, the RO denied the claims.  The Veteran was notified of the September 2004 rating decision and his appellate rights by a letter dated later that month.  Additional private medical record evidence was received within a year of the September 2004 rating decision, which resulted in the RO issuing a rating decision in March 2005 on the same issues and addressing the additional evidence.  The RO denied the claims essentially on the same basis as in the September 2004 rating decision.  

The Veteran was notified of the March 2005 rating decision and his appellate rights by a letter dated later that month.  Although the Veteran initiated an appeal by submitting a notice of disagreement in August 2005, following the RO's issuance of a statement of the case in December 2005, the Veteran did not perfect an appeal from the August 2005 RO rating decision; it is therefore final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The Veteran filed a claim to reopen the previously denied claims in January 2008.  In an April 2009 rating decision, the RO considered the claims reopened, essentially granting the petitions to reopen claims of service connection for degenerative joint disease of both knees, both hips, and both elbows; and denying each claim on the merits.  The Veteran's appeal of this decision forms the basis of the present appeal.  The statement of the case, dated in March 2010, confirmed and continued the denial on the merits.

In any case, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issues going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett, 83 F.3d at 1383. The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which in this case relates to the criteria necessary to establish service connection.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the March 2005 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence of record at the time of the March 2005 decision included: service treatment records; private treatment records; and SSA documents associated with a claim for disability benefits from SSA.  

New evidence added to the record since the March 2005 decision includes: VA and private treatment records dated between 1992 and 2008; and the report of a September 2009 VA examination of the knees, hips, and elbows.

In the March 2005 decision the RO denied the claims based on a determination that the evidence did not show: that the Veteran had degenerative joint disease of the knees that was incurred in or caused by service or that arthritis manifested to a compensable degree within a year after discharge from service; or that there was x-ray evidence of degenerative arthritis of the hips or elbows.
 
The new evidence added to the record since the March 2005 decision includes both VA and private treatment records, and a September 2009 VA examination report, and the transcript of a hearing before a Decision Review Officer of the RO.  The new evidence includes material evidence not extant at the time of the last final decision of the RO in March 2005.  This includes medical evidence of a diagnosis of degenerative arthritis present in both elbows.  It also includes the Veteran's testimony referable to the matter of a nexus between service and the claimed degenerative joint disease of both knees, both elbows, and both hips. 

The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because it relates to unestablished facts necessary to substantiate the claims, and thereby raises a reasonable possibility of substantiating the claims, particularly when considering the low threshold for reopening a claim set forth in Shade.  Accordingly, the claims of entitlement to service connection for a bilateral knee disability to include degenerative joint disease, both knees, a bilateral elbow disability to include degenerative joint disease, both elbows, and a bilateral hip disability to include degenerative joint disease, both hips, are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The merits of the underlying claims are addressed below.


III. Analysis of Service Connection on the Merits

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases, including arthritis, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records show that the Veteran was treated in service following an August 1976 injury playing football, which resulted in a contusion of the right shoulder, diagnosed as first degree right acromial clavicular joint injury; and contused abrasions of the right and left elbow and left knee.  

Subsequent service treatment records in September and October 1976 show treatment for an orthopedic shoulder condition, but show no further reference to any problems regarding the abrasions of the elbows and left knee.  None of the service treatment records show complaints referable to the hips or right knee.  The Veteran elected not to undergo a physical examination before his January 1977 separation.

Private treatment records dated in December 1976 and January 1977 while the Veteran was in service show inpatient treatment at Methodist Hospital in Memphis, Tennessee, for a urinary tract condition, which included complaints of abdominal and thigh pain, which was diagnosed as right ureteral calculus.  On physical examination, among other findings, extremities were evaluated as normal. 

After service, the report of a May 2000 private MRI examination of the left knee contains an impression of (1) undersurface tear of the body and posterior horn of the medial meniscus; (2) joint effusion, Baker's cyst; (3) synovial thickening is seen which could be due to a synovitis or an arthritis; and (4) mild degenerative changes are appreciated.

The report of a May 2000 private MRI examination of the right knee contains an impression of (1) status-post debridement of the body of the medial meniscus,  myxoid degeneration of the lateral meniscus with a questionable small free margin tear of its body; (2) abnormal anterior cruciate ligament which has the appearance of an old partial tear involving the anteromedial band; (3) old osteochondral fracture versus partially healed osteochondritis dissecans of the medial femoral condyle, there is irregularity of the overlying cortex and hyaline cartilage but no fragmentation or loose body is identified; and (4) long thin Baker's cyst containing a 2.0 cm loose body in its dependent portion.

A May 2000 private operative report shows a post-operative (left knee) diagnosis of torn medial meniscus, and articular surface defect of the trochlea and medial femoral condyle (confirming a pre-operative tentative diagnosis).  The report contains a history that the Veteran reported symptoms affecting the left knee for a period of one month from non-traumatic causes; and that the same knee previously underwent surgery five to ten years ago.

In a May 2000 letter, James S. Mulhollan, M.D., stated that he saw the Veteran earlier that month for complaints of left knee symptoms of his left knee.  The Veteran had a history of arthroscopy in 1992, when a doctor there resected a torn lateral meniscus and described a marked irritative synovitis.  Dr. Mulhollan looked into the Veteran's knee in May 2000 and found pathology in the joint, including very marked irritative synovitis, and a very sizable area of full-thickness articular surface loss on the femoral trochlea, which Dr. Mulhollan debrided.  

A June 2000 private operative report shows a post-operative (right knee) diagnosis of torn medial and lateral meniscus (confirming a pre-operative tentative diagnosis).  The report contains a history that the Veteran reported symptoms affecting the right knee for a period of one month from non-traumatic causes; and the same knee previously underwent surgery five to ten years ago.

In a June 2000 letter Dr. Mulhollan reported findings of an MRI in May 2000 and surgical treatment performed on the right knee in May 2000.  Pathology included a tear of the back of the medial meniscus, an oblique tear at the junction of the middle and posterior thirds of the lateral meniscus, and a sizable articular surface lesion on the convexity of the lateral femoral condyle, with roaring irritative synovitis.  The Veteran underwent meniscectomy and irrigation of the knee.  Dr. Mulhollan believed the pathology was serious enough to be past fixing.

VA treatment records show that when the Veteran was seen in September 2003 he reported multiple complaints of joint pain including bilateral elbows, hips, and knees.  He reported that this had been giving him persistent problems and pains for at least the last 14 years.

During a September 2009 VA examination, the examiner reviewed the claims file and noted a history that the Veteran had a mild injury playing football in August 1976 and had an abrasion to his right elbow, left elbow, and left knee.  The examiner noted that these were all just superficial abrasions and that the Veteran admitted that to the examiner.  

The examiner noted that there was no other history of trauma or joint injury in service, although the Veteran reported that he was told he had rheumatoid arthritis in 1977.  The examiner noted that the Veteran was evaluated for rheumatoid arthritis in February 2002 at VA in Little Rock, and the evaluation was a negative ANA titer.  The Veteran had also had a bone scan showing increased uptake into the knees consistent with degenerative arthritis (not rheumatoid arthritis); and that there was no other evidence of degenerative arthritis.  

The examiner noted that the Veteran had arthroscopic surgery to the left knee in 1992 for a torn lateral meniscus and synovitis; and had bilateral knee arthroscopies in 2000, when he was found to have severe degenerative joint disease of both knees and had bilateral meniscectomies and debridement.  The examiner stated that this was the first time the Veteran was really diagnosed with degenerative arthritis.  The Veteran had subsequently had bilateral unicondylar knee replacements for severe degenerative joint disease in November 2006 (left) and July 2007 (right).

The examiner noted that the Veteran had a history of bilateral elbow pain for about 15 years; and has not had any X-ray examinations showing degenerative arthritis.  The examiner noted that the Veteran had a history of bilateral hip pain for about 15 years.  A bone scan in 2002 did not show arthritis of the elbows or hips, but just in the knees.

After examination including x-rays, the September 2009 report contains diagnoses of (1) degenerative arthritis of bilateral knees with multiple operations and eventual unicondylar bilateral knee replacements with examination as above; (2) bilateral elbow pain, degenerative arthritis present; and (3) bilateral hip pain, degenerative arthritis not present.

The examiner provided the following conclusions and opinions after review of the claim file and examination of the Veteran.  First, he found no evidence of rheumatoid arthritis, only degenerative arthritis to the extent of the findings.  Second, the only trauma in service was the superficial abrasions to the right elbow, left elbow, and left knee, while playing football in August 1976.  The examiner opined that none of the current joint problems were related to any injury sustained in service, and that the abrasions were superficial and fairly minor.  Third, the Veteran does have degenerative arthritis of the knees but this is not related to an injury sustained in service; and the knee or elbow symptoms are not related to any injury in service.  

The Veteran testified in September 2009 before a RO Decision Review Officer regarding his claimed disabilities of the knees, elbows, and hips.

The evidence does not show that any of these claimed disabilities of the knees, elbows, or hips began or had onset during active military service, and they are not shown to be otherwise related to active military service.  Further, the evidence does not show that any arthritis manifested to a compensable degree within the first one year period following service. 

While the Veteran is competent to report symptoms such as pain, he does not have the requisite training to diagnose whether he has a chronic condition of the bilateral the knees, elbows, or hips including arthritis of any joint or group of joints, linked to service or to a service-connected disability.  Such diagnosis is not a simple condition.  In this case, such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.

The Veteran's opinion as to any etiology related to service or to service-connected disability has not been supported by an opinion by a medical professional.  The Veteran is not claiming and the evidence does not show that the Veteran's service-connected shoulder disability is related to the etiology of any claimed disability of the knees, hips, or elbows.  

The opinion of the VA examiner in September 2009 is generally in agreement and consistent with the remainder of the clinical evidence.  The report of that examination is internally consistent and consistent with the other clinical treatment record evidence on file.  The opinions contained in that report against the Veteran's claims are persuasive evidence as they are consistent with the remainder of the medical evidence on file, and they contain explanations citing to medical criteria. Thus, they are accorded significant probative value as to the possible relationship between the claimed disabilities and the Veteran's service.

Regarding the claimed bilateral hip disability, a necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

At no time during the pendency of this claim (or even within a reasonable time period prior to the claim) has there been a diagnosis of any left or right hip disorder, to include arthritis.  The record does not contain any service treatment record evidence of any diagnosed hip condition or any evidence of a diagnosed hip disorder since service.  In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Although the Veteran is competent to attest as to symptoms he has observed, a diagnosis of a bilateral hip disability, to include degenerative joint disease, is not a simple medical condition susceptible to lay diagnosis and, clearly, his reported symptoms have not later supported a diagnosis by any medical professional.  Nor is a bilateral hip disability to include degenerative joint disease a condition for which lay observation is competent to establish the presence of disability.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").

As there is no diagnosis of a bilateral hip disability to include degenerative joint disease, of either hip, it is unnecessary to consider whether that claim meets criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Based on the above, the preponderance of the evidence is against the claims of service connection on any basis for a bilateral knee disability to include degenerative joint disease, both knees; a bilateral elbow disability to include degenerative joint disease, both elbows; or a bilateral hip disability to include degenerative joint disease, both hips.  There is no doubt to be resolved; therefore, 

service connection is not warranted for these conditions. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of service connection for a bilateral knee disability is reopened; to this limited extent, the appeal is granted.

Service connection for a bilateral knee disability to include degenerative joint disease, both knees, is denied.

The claim of service connection for a bilateral elbow disability is reopened; to this limited extent, the appeal is granted.

Service connection for a bilateral elbow disability to include degenerative joint disease, both elbows, is denied.

The claim of service connection for a bilateral hip disability is reopened; to this limited extent, the appeal is granted.

Service connection for a bilateral hip disability to include degenerative joint disease, both hips, is denied.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


